DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/16/2022 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 1, 5-7, 9, and 11 are pending (claim set as filed on 03/16/2022).

Priority
	This application is a CON of application no. 13/000,721 (now US Patent No. 8,858,932) filed on 04/01/2011, filed as application no. PCT/AU2009/000817 on 06/25/2009.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Acosta (The potential role of mesenchymal stem cell therapy for intervertebral disc degeneration: a critical overview, 2005) in view of Gronthos (WO 2006/108229 A1).
Regarding claims 1 and 5-6, Acosta’s general disclosure relates to low-back pain and novel strategies to repair or regenerate the degenerated intervertebral disc (IVD) in humans with mesenchymal stem cells (MSCs) have been found to possess the capacity to differentiate into nucleus pulposus-like cells capable of synthesizing a physiological, proteoglycan-rich extracellular matrix characteristics of healthy IVD (see abstract & page 5, left col.). Acosta teaches cell therapy to restore a critical population of disc cells that will synthesize appropriate matrix in attempts to recover biomechanical properties (see page 2, left col.). Acosta teaches the use of cultured MSCs in addition with scaffold materials of hyaluronic acid (claims 5-6), collagen, and chitosan to stabilize the cells (see page 3, right col.). 
Regarding the cells derived from an allogeneic source, Acosta discloses “harvesting the patient’s own cells requires damage to an adjacent disc, likely inducing degeneration in that level... the cells acquired from one level to treat another will be approximately the same age and potentially limited as to the extent to which they may develop a therapeutic repair response” (see page 2, right col.). In other words, Acosta suggests against the use of the patient’s own cells (autologous) and one of ordinary skill in the art would reasonably envisage cells derived from an allogeneic source from a small genus as autologous and allogeneic are the two main sources of cells.
Regarding claims 9 and 11, Acosta discloses injection of cells into nucleus pulposus have shown that MSCs are capable of surviving and proliferating within the IVD and can potentially restore its normal structure and function (see page 4).
However, Acosta does not teach: non-hematopoietic TNAP+ multi-potential cells (claim 1’s specific cell type limitation).
Gronthos’ general disclosure relates to the use of tissue non-specific alkaline phosphatase (TNAP) as a marker for identifying and/or isolating human adult multipotential cells (see page 23). The present invention also relates to cell populations enriched by methods of the present invention and therapeutic uses of these cells wherein a novel mAb (STRO-3) was used for isolation and does not teach with CD34 positive hematopoietic stem cells (see abstract & page 3, lines 15-29).
Gronthos teaches “the effective amount of a pharmaceutical composition to be administered to a patient is determined by these considerations as known in the art” (see page 40, lines 12-17). Gronthos teaches TNAP as a marker for the identification and/or enrichment of human adult multipotential cells (see pages 18-19). Gronthos teaches “the cellular compositions of the invention may be used to treat patients requiring the repair or replacement of cartilage or bone tissue resulting from disease or trauma. Treatment may entail the use of the cells of the invention to produce new cartilage tissue or bone tissue. For example, compositions comprising undifferentiated or chondrogenic differentiation-induced precursor cells may be used to treat a cartilage condition, for example, rheumatoid arthritis or osteoarthritis or a traumatic or surgical injury to cartilage. As another example, compositions comprising bone precursor cells may be used to treat bone conditions, including metabolic and non-metabolic bone diseases. Examples of bone conditions include meniscal tears, spinal fusion, spinal disc removal, spinal reconstruction … The cellular composition of the invention may be administered alone or as admixtures with other cells” (see pages 37-38, lines 9-25). Gronthos discloses culture expanded allogeneic adult multi-potential cells (see page 16, lines 29-30, & page 40, lines 19-22). 
obvious to one of ordinary skill in the art at the time of the invention was made to employ a composition of enriched culture-expanded non-hematopoietic TNAP+ multi-potential cells such as taught by Gronthos in the method of Acosta. The ordinary artisan would have been motivated to do so because Gronthos teaches that a more specific MSCs composition comprising an enriched non-hematopoietic TNAP+ multi-potential cells that are useful for its regenerative properties as Acosta also desires isolation of optimal MSC type regenerate human intervertebral discs (see page 5, left col.). The ordinary artisan would have had a reasonable expectation of success because Acosta and Gronthos are directed at using mesenchymal stem cells for regenerative properties in the field of tissue engineering. For the reasons set forth above, the claimed invention as a whole is directed to the regeneration or repair of a degenerated intervertebral disc by administration of culture-expanded multi-potential cells which is the same overall intended objective taught by Acosta. Thus, Acosta provides suggested guidance for one of ordinary skill in the art to select MSCs most likely to regenerate the target tissue (regeneration or repair of a degenerated intervertebral disc).
Regarding claim 7 pertaining to the disc height index, claim interpretation: the wherein “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04 (I)). In other words, this limitation should be a natural intended result of the proposed prior art combination because the active steps and conditions are practiced by the prior arts.

Examiner’s Response to Arguments
Applicant’s amendment, evidentiary document, and arguments filed on 03/16/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior 

	In response to Applicant’s argument (addressing page 5 of the remarks) that “a person of ordinary skill in the art would not have had a reasonable expectation of success in achieving the claimed effective treatment method as of Applicant’s effective filing date. The record includes extensive evidence previously provided by the Applicant that establishes the absence of such a ‘reasonable expectation of success’”, this argument is not persuasive for the exhaustive reasons of record. The Examiner firmly maintains the position of record that MPEP 2143.02(I) states “This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness. (reasoning that “the expectation of success need only be reasonable, not absolute”))”. There is/are ample and fair guidance with respect to treating human IVD via injection with MSC taught by Acosta in combination with Gronthos which also discloses conditions including spinal disc removal, spinal reconstruction. For the reasons of record, the position is maintained that a PHOSITA performing a fair reading and following the suggested guidance of the cited prior art reference would have reasonably arrived at the claimed invention and with a reasonable expectation of success. Again, the emphasis from a patentability standpoint is that the expectation of success need only be reasonable, not absolute.

In response to Applicant’s argument (addressing adjoining pages 5-6 of the remarks) that the evidentiary disclosure of Melrose (already of record filed by Applicant on 05/13/2019) provides further evidence supporting a lack of reasonable expectation of success, this argument is not persuasive because upon a closer reading or evaluation of the evidentiary disclosure, 

    PNG
    media_image1.png
    777
    749
    media_image1.png
    Greyscale

Therefore, this highlighted statement of “However, a number of cell types have provided promising results in therapeutic cell replacement strategies for disc repair, including costal and articular chondrocytes, auricular chondrocytes and mesenchymal stem cells (MSCs)” (emphasis added) indicates a reasonable expectation of success because of the explicit words of “promising results” and suggestive application of mesenchymal stem cells. Thus, there is even more supporting evidence that the proposed prior art combination would reasonably work. 

not persuasive because again, the emphasis being that there does not need to be a requirement of conclusive proof of efficacy for obviousness and reasoning that the expectation of success need only be reasonable, not absolute. The primary reference of Acosta had already taught the principle operation of administering mesenchymal stem cells (MSCs) into the IVD to treat low-back pain. The secondary reference of Gronthos teaches a process to identify/isolate/enrich (i.e. a way of obtaining purer MSCs) human adult multipotential cells using tissue non-specific alkaline phosphatase (TNAP) as a marker. Thus, Gronthos’ enriched composition would have been reasonably advantageous for Acosta's purpose (i.e. a purified cell composition would be more beneficial leading to enhance therapeutic effect).

Accordingly, for the reasons of record, it is firmly maintained that a person having ordinary skill in the art would have found the claimed invention prima facie obvious following the guidance of the cited proposed combination of Acosta and Gronthos and that there would have also been a reasonable expectation of success.



Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7 of US Patent No. 8,858,932 (Application no. 13/000,721). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘932 is a narrower case that anticipates the broader claims of the instant application. ‘932 teach wherein the STRO-1bright multipotential cells are derived from allogeneic source (see claim 3 of ‘932).
Regarding claims 1, 9, and 11, ‘932 teaches a method of treating a degenerated intervertebral disc in a subject, the method comprising administering to the degenerated disc enriched STRO-1bright multipotential cells or progeny cells thereof into the nucleus pulposus of the degenerated intervertebral disc (see claim 1 of ‘932). ‘932 teaches wherein the STRO-1bright multipotential cells are also positive for TNAP+ (STRO-3), VCAM-1+, THY-1+, STRO-2+, CD45+, CD146+, 3G5+, or any combination thereof (see claim 2 of ‘932).
Regarding claims 5-6, ‘932 teach further comprises administering to the degenerated intervertebral disc a glycosaminoglycan (GAG) /hyaluronic acid (see claims 4-5 of ‘932).
Regarding claim 7, ‘932 teach wherein the spinal condition is characterized by degeneration or age-related changes or spondylolysis (see claims 6-7 of ‘932).
Examiner’s note: per Applicant’s previous requests, this obviousness-type double patenting ground of rejection is being maintained or held in abeyance until allowable subject matter has been identified.

Conclusion
No claims were allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653